DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2009/0050263), hereinafter Suzuki.
Regarding claims 1, 4, and 5, Suzuki discloses a method/device and a composite material (a cured preform as in par. 0185) comprising a reinforced part reinforced against a load in a load direction along its length, and 
including (a) a core part (3a, 3b) which includes reinforcing fiber bundles oriented along the length (par. 0189-0194, Fig. 1-10, Figs. 9-10 most pertinent), and (b) a covering part formed by covering a periphery of the core part (3a, 3b) with a fiber sheet (70a, 70b) (Fig. 10). As explained in par. 0140, the filler material is comprised of a shaped fiber bundle, while par. 0130 explains that the layered strips are made up of fiber cloths.  

Suzuki further discloses a method comprising a pultrusion step by drawing reinforcing fibers (12a-12b, 5a-5b) (fiber bundles from filler material rolls) and a fiber sheet (11d-11g, 4e-4g) (layered strips from layered strip rolls) (par. 0202) along the length/drawing direction which is the same as the load bearing direction above, and covering a periphery of the core part with a fiber sheet (Fig. 9-10, par. 0189-0208, with 0205-0208 most pertinent to the covering) while the core part is formed by bundling the reinforcing fibers (par. 0193). 
Regarding claim 2, Suzuki discloses the subject matter of claim 1, and this limitation is interpreted in view of Applicant’s Fig. 1, but is noted is not limited by what is shown in Fig. 1. However, claims 1-2 do not require any particular structure of the product being formed other than being reinforced in a “load” direction, and having a core part and a covering part as required in claim 1 above which is met above. 
Additionally, “a cross section taken along a plane orthogonal to the load direction” can be drawn as any one of an infinite number of cross sections along the length (load direction) of the composite. 
As such, “a neutral axis extending in a predetermined direction is set to be a first neutral axis” and “a neutral axis extending in a direction orthogonal to the first neutral axis is set to be a second neutral axis” are both variable with respect to an infinite number of possible options. The second axis would be variable based on the position of the first chosen axis. As such, the 
However, additionally or alternatively, Suzuki, Fig. 8 shows a similar “H” (viewed sideways) or “I” type of configuration as shown in Applicant’s Fig. 1. The same set of axes can be drawn onto Fig. 8 with the reinforcement shown at the top part of Fig. 8 being “a part farthest from an intersection of the first neutral axis and the second neutral axis” as drawn on Applicant’s Fig. 1.   
Regarding claim 3, Suzuki discloses the subject matter of claim 1, and further discloses that the reinforced part is provided at a corner portion which is bent in a cross section taken along a plane orthogonal to the load direction (Figs. 8 and 10). Compare Suzuki, Fig. 8 at element PF4 and specifically B4 and B5, with Applicant’s Fig. 1 at element 22 (Suzuki, par. 0217 explains that PF2 is the same as PF4). 
Regarding claim 6, Suzuki discloses the subject matter of claim 5, and further discloses bending the fiber sheet as to cover the periphery of the core material (par. 0205-0208) where bending is interpreted as equivalent to folding, and as discussed above in claim 5, the covering would both bend and covers the core material as shown in Suzuki, Fig. 10 as produced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742